Case 1:20-cv-00117-JMS-RT Document 48 Filed 01/22/21 Page 1 of 10              PageID #: 377




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


  WENDY TUOMELA,                                  Civ. No. 20-00117 JMS-RT

                        Plaintiff,                ORDER GRANTING
                                                  DEFENDANT’S MOTION FOR
            vs.                                   JUDGMENT ON THE PLEADINGS
                                                  AS TO COUNT TWO (BREACH OF
  WALDORF-ASTORIA GRAND                           FIDUCIARY DUTY), ECF NO. 36
  WAILEA HOTEL,

                        Defendant.


    ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON
     THE PLEADINGS AS TO COUNT TWO (BREACH OF FIDUCIARY
                       DUTY), ECF NO. 36

                                     I. INTRODUCTION

                  Defendant Waldorf=Astoria Management LLC 1 moves pursuant to

  Federal Rule of Civil Procedure 12(c) for judgment on the pleadings as to Count

  Two (alleging breach of fiduciary duty) of pro se Plaintiff Wendy Tuomela’s

  (“Plaintiff” or “Tuomela”) Complaint. ECF No. 36. No Defendant other than

  Waldorf is named in the Complaint. The court has reviewed the Motion, the

  Opposition, and the Reply, ECF Nos. 36, 43, and 45; and decides the matter under


        1
          The pro se Complaint and caption name Defendant as “Waldorf-Astoria Grand Wailea
  Hotel.” ECF No. 1-1 at PageID # 10. Defendant’s Answer asserts that its proper name is
  “Waldorf=Astoria Management LLC.” ECF No. 9 at PageID # 70. The court refers to
  Defendant simply as “Waldorf” or “Defendant.”
Case 1:20-cv-00117-JMS-RT Document 48 Filed 01/22/21 Page 2 of 10           PageID #: 378




  Local Rule 7.1(c) without a hearing. Based on the following, the Motion is

  GRANTED—Count Two is DISMISSED with prejudice.

                                  II. DISCUSSION

              Tuomela’s Complaint alleges that she was wrongfully terminated in

  April 2018 from her 20-year tenure of employment at the Grand Wailea Hotel.

  ECF No. 1-1 at PageID ## 11, 15-18. She claims she was falsely accused of theft,

  and was forced to pay the Hotel $900 in cash, which apparently was part of the

  amount she was accused of stealing. The Complaint alleges she was threatened

  with incarceration by a security guard (Michael Palazzotto) and Defendant’s

  human resources representative (Carol Kawabata) if she did not pay (or return) the

  money. Id. at PageID ## 11-13, 15-17. It alleges that on April 17, 2018,

  Kawabata entered into a contract with Plaintiff to keep the circumstances of her

  termination confidential. Id. at PageID # 18. Instead, the Complaint alleges that

  Kawabata told a hotel restaurant manager, Justin Sugarman, that Plaintiff was fired

  for theft and misconduct, and Sugarman told other staff members. Id. at PageID #

  14. Since that time, she was denied comparable employment for similar positions

  from other employers and was “essentially blackballed from any employment in

  Wailea[.]” Id. She alleges that a “false police report surfaced when she was

  applying for a job which required a background check [and] [d]ue to the


                                           2
Case 1:20-cv-00117-JMS-RT Document 48 Filed 01/22/21 Page 3 of 10           PageID #: 379




  defamatory nature of the police report she did not get the position she was

  seeking.” Id.

               Plaintiff filed her Complaint on February 27, 2020 in the Second

  Circuit Court of the State of Hawaii, ECF No. 1-1, and on March 13, 2020,

  Defendant removed the case to this court based on diversity of citizenship. ECF

  No. 1. The Complaint alleged counts entitled Extortion, Breach of Fiduciary Duty,

  Defamation of Character, Wrongful Termination, and Breach of Contract. ECF

  No. 1-1 at PageID ## 12-18. By Order of June 26, 2020, the court granted a

  motion for judgment on the pleadings and dismissed Count One alleging extortion.

  ECF No. 28. Thereafter, Defendant filed two additional motions for judgment on

  the pleadings—one addressed to Count Two alleging breach of fiduciary duty and

  one addressed to Count Three alleging defamation. ECF Nos. 36, 38. The instant

  Order addresses the first motion as to Count Two; a separate order will address the

  second motion as to Count Three.

  A.    Count Two Fails to State a Plausible Claim for Relief

               Count Two of the Complaint alleges in full as follows:

               Count 2: Breach of Fiduciary Duty: Elements of Fiduciary
               Duty; [a] the defendant was acting as a fiduciary of the plaintiff.
               [b] the defendant breached a fiduciary duty to the plaintiff. [c]
               the plaintiff suffered damages as a result of the breach. [d] the
               defendant’s breach of fiduciary duty caused the plaintiff[]


                                            3
Case 1:20-cv-00117-JMS-RT Document 48 Filed 01/22/21 Page 4 of 10           PageID #: 380




               damages. (LMRDA of 1959 Title V Section 501) ([29] U.S.C.
               185 & 501).

               On April 13th, 2018, Carol Kawabata, human resource
               representative, had a duty to Ms. Tuomela to defend her against
               the verbal abuse and threats that she was receiving from Mr.
               Palazzotto[.] Ms. Kawabata did nothing to make him stop his
               abuse and threats. In addition, on April 17th, 2018, Mr[.]
               Stephen West of the ILWU union was sent to represent Ms.
               Tuomela and instead of defending her and following up with a
               grievance to the false charges that were being made, he
               completely failed in his duty to represent her. (Exhibit K) &
               (Exhibit T)[.]

  ECF No. 1-1 at PageID # 13.

               In turn, “Exhibit K” is a reprint of “Cash Handling Policies and

  Procedures,” apparently from her employer. ECF No. 1-1 at PageID # 41. It is

  unclear what relevance this document has towards Plaintiff’s breach of fiduciary

  duty claim. It explains the hotel’s standards for handling cash, and explains that

  violators may be disciplined or terminated for violations, but says nothing about

  fiduciary duties or a duty “to defend” against verbal abuse or threats.

               “Exhibit T” is a printed notice of union rights, followed by a two-

  page unsigned narrative explaining how “Stephen West I.L.W.U. Business Agent

  failed in his duty to defend Ms. Tuomela.” ECF No. 1-1 at PageID # 57. It states

  that “Mr. West also failed to perform his due diligence to grieve her case.” Id. It

  contends that “Mr. West now is employed at the same hotel in a position similar to


                                            4
Case 1:20-cv-00117-JMS-RT Document 48 Filed 01/22/21 Page 5 of 10                      PageID #: 381




  the one that Ms. Tuomela vacated,” and that “Mr. West’s fiduciary duty to

  represent Ms. Tuomela for the Union and to follow the Union Protocol became

  secondary,” as he was “interested in securing his own position in this Hotel.” Id.

  It states that “Ms. Tuomela is a vested member of the I.L.W.U. Union Local 142,”

  and “was never offered any legal help at all. She was denied all legal

  representation.” Id. at PageID # 58. The court does not construe Exhibit T’s

  statements to be allegations in the Complaint, and considers the exhibit solely for

  background. But to the extent Exhibit T alleges a breach of fiduciary against

  Stephen West or “I.L.W.U. Local 142” (neither of whom are defendants in this

  action), it has no bearing on such a claim against Waldorf, which is Plaintiff’s

  former employer and not a union.2

                 Count Two fails to state a claim against Waldorf. “In general, the

  elements of a cause of action for breach of fiduciary duty are: 1) the existence of a

  fiduciary duty; 2) a breach of the fiduciary duty; and 3) resulting damage.”

  Aquilina v. Certain Underwriters at Lloyd’s Syndicate #2003, 407 F. Supp. 3d

  1016, 1048 (D. Haw. 2019) (internal editorial marks and citations omitted).

  “Whether a fiduciary duty exists is generally a question of law.” Id. (citation

         2
           Likewise, Count Two’s citations to 29 U.S.C. §§ 185 & 501, which might be relevant to
  a union’s fiduciary duties, are not relevant to Waldorf. The court discusses Exhibit T later in the
  Order, when considering whether to grant leave to amend to name others as defendants for
  breach of a duty of fair representation.

                                                   5
Case 1:20-cv-00117-JMS-RT Document 48 Filed 01/22/21 Page 6 of 10           PageID #: 382




  omitted). “In Hawaii, a fiduciary duty is imposed by statute or special

  relationship.” One Wailea Dev., LLC v. Warren S. Unemori Eng’g, Inc., 138

  Haw. 51, 375 P.3d 1289, 2016 WL 2941062, at *13 (Haw. Ct. App. 2016)

  (unpublished) (citations omitted). “[A] fiduciary relation exists between parties

  where there is a relation of trust and confidence between them, that is, where

  confidence is reposed by one party and the trust accepted by the other.” Kaiser v.

  First Hawaiian Bank, 30 F. Supp. 2d 1255, 1265 (D. Haw. 1997) (quotation

  marks and citation omitted).

               There is, however, no general fiduciary relationship between an

  employer and an employee. See, e.g., Rather v. CBS Corp., 886 N.Y.S. 2d 121,

  125 (App. Div. 2009) (“[E]mployment relationships do not create fiduciary

  relationships. Simply put, the employer did not owe plaintiff, as employee, a

  fiduciary duty.”) (citation and editorial marks omitted); Dalton v. Camp, 548

  S.E.2d 704, 708 (N.C. 2001) (“Under the general rule, the relation of employer

  and employee is not one of those regarded as confidential [for purposes of a

  breach of fiduciary duty].”) (citations and quotation marks omitted); Pero v. Int’l

  Bus. Machines Corp., 2014 WL 37233, at *4 (D.N.J. Jan. 2, 2014) (dismissing

  breach of fiduciary duty claims for lack of case law holding that an employer

  owes a fiduciary duty to an employee).


                                            6
Case 1:20-cv-00117-JMS-RT Document 48 Filed 01/22/21 Page 7 of 10                 PageID #: 383




                Although an agency relationship between an employee and employer

  may sometimes create fiduciary duties, see, e.g., Restatement (Third) of Agency

  § 1.01 cmt. c (Am. Law Inst. 2006) (“The elements of common-law agency are

  present in the relationships between employer and employee[.]”), such duties

  generally run from an employee to the employer, not the other way. See, e.g.,

  Salas v. Total Air Servs., 550 S.W.3d 683, 690 (Tex. App. 2018) (“[W]hen a

  fiduciary relationship of agency exists between employee and employer, an

  employee has a duty to act primarily for the benefit of his employer in matters

  connected with his employment.”) (citation omitted). And nothing in the

  Complaint otherwise suggests a special relationship of trust and confidence

  between Defendant and Plaintiff, much less one imposing a fiduciary duty to

  protect an employee from threats of incarceration from a security guard.3

                Accordingly, Count Two is DISMISSED. See Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (explaining that a plaintiff is required to allege “sufficient

  factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

  face.’”) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Cafasso

  v. Gen. Dynamics C4 Sys., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011) (applying the

         3
            Neither Hawaii Revised Statutes (“HRS”) § 490:3-307 (regarding negotiable
  instruments) nor HRS § 87D-7 (repealed 2010)—which were cited, or apparently cited, by
  Plaintiff in her Opposition, see ECF No. 43 at PageID ## 342-43—have any possible
  applicability to this case.

                                               7
Case 1:20-cv-00117-JMS-RT Document 48 Filed 01/22/21 Page 8 of 10                 PageID #: 384




  same standard to a motion for judgment on the pleadings under Rule 12(c) as

  under Federal Rule of Civil Procedure 12(b)(6)).

  B.        Granting Leave to Amend Would Be Futile

                 Because Defendant does not owe a fiduciary duty to Plaintiff based

  on an employment relationship, granting leave to amend Count Two would be

  futile. Moreover, it would also be futile to amend to add new defendants to the

  extent Plaintiff’s Complaint alleges that others—who were not named as

  defendants (e.g., Stephen West or “I.L.W.U. Local 142”)—breached a fiduciary

  duty. 4

                 Although in some circumstances federal labor law allows a claim

  against a union for breach of a duty of fair representation, such a claim must be

  brought within six months after it accrued. See, e.g., DelCostello v. Int’l Bhd. of

  Teamsters, 462 U.S. 151, 169-170 (1983) (applying six-month period in section

  10(b) of the National Labor Relations Act, as amended, 29 U.S.C. § 160(b), to a

  claim for breach of duty of fair representation); Kalombo v. Hughes Mkt., Inc.,

  886 F.2d 258, 259 (9th Cir. 1989) (applying six-month limitations period to claim

  for breach of duty of fair representation); Harris v. Alumax Mill Prods., Inc., 897



            4
          The deadline to join additional parties expired on December 11, 2020. See ECF No. 21
  at PageID # 256.

                                               8
Case 1:20-cv-00117-JMS-RT Document 48 Filed 01/22/21 Page 9 of 10           PageID #: 385




  F.2d 400, 404 (9th Cir. 1990) (reiterating that a claim accrues “when an employee

  knows or should know of the alleged breach of duty of fair representation”)

  (quoting Galindo v. Stoody Co., 793 F.2d 1502, 1509 (9th Cir. 1986)).

               Here, according to the Complaint, West “completely failed in his

  duty to represent [Plaintiff]” on April 17, 2018. ECF No. 1-1 at PageID ## 13, 16;

  see also id. at PageID # 57 (Exhibit T stating that “On April 16th, 2018, Stephen

  West I.L.W.U. Business Agent failed in his duty to defend [Plaintiff].”). And it is

  undisputed that Plaintiff’s Complaint was not filed until nearly two years later, on

  February 27, 2020. See ECF No. 1-1 at PageID # 10. Thus, even assuming an

  amendment naming the Union or union officials could relate back to the

  Complaint’s original filing date, a fair representation claim would clearly be time-

  barred. Accordingly, Count Two is dismissed without leave to amend. See, e.g.,

  Parents for Privacy v. Barr, 949 F.3d 1210, 1221 (9th Cir. 2020) (“A district court

  acts within its discretion to deny leave to amend when amendment would be

  futile.”) (quotation marks and citation omitted).

                                 III. CONCLUSION

               For the foregoing reasons, Defendant’s Motion for Judgment on the

  Pleadings as to Count Two (Breach of Fiduciary Duty), ECF No. 36, is




                                            9
Case 1:20-cv-00117-JMS-RT Document 48 Filed 01/22/21 Page 10 of 10                 PageID #: 386




  GRANTED. Count Two is DISMISSED with prejudice.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, January 22, 2021.



                                                     /s/ J. Michael Seabright
                                                    J. Michael Seabright
                                                    Chief United States District Judge




  Tuomela v. Waldorf-Astoria Grand Wailea Hotel, Civ. No. 20-00117 JMS-RT, Order Granting
  Defendant’s Motion for Judgment on the Pleadings as to Count Two (Breach of Fiduciary Duty),
  ECF No. 36




                                               10
